Dissenting Opinion by
Judge Rogers:
• I respectfully dissent. As the- majority correctly observes, an applicant for public assistance has thé *200burden of demonstrating that he is eligible to receive the benefits he seeks. On February 24, 1983 the CAO determined that the petitioner was a transitionally needy.person with limited right to benefits..
The petitioner appealed this determination to DPW, claiming that he was eligible to receive benefits as a chronically needy person under Section 432 (3) (i) (C) of the Public Welfare Code because he was physically unable to work. DPW continued to pay him benefits.
. On June 21, 1983, DPW, entered an adjudication upholding the CAO’s determination that the claimant was not eligible for benefits. The petitioner did not appeal this adjudication and, as the majority holds, the DPW’s order of June 21, 1983 became final.
•The petitioner later filed a verification of his work history based upon which, pursuant to Section' 432 (3)(i)(H) of the Code, it was decided that he was qualified to receive benefits as of August 22, 1983.
The question here is that of whether the petitioner’s submission sometime after June 21, 1983 of proof of his qualification to receive benefits as- of August 22, 1983 requires a decision that he was entitled to benefits paid to him for the period April 5, 1983 through May 31, 1983, during which time he was pursuing his unfounded claim under Section 432 (3) (i) (C).
DPW’s regulation at 55 Pa. Code §255.2 defines the word “restitution” as the “Recovery of assistance from a recipient who has been overpaid. Overpayment will exist when a person receives assistance for which he was not eligible.” Restitution is sought in this case; since the petitioner received assistance to which he was not entitled, he was properly asked to make restitution.
I do not agree with the majority’s conclusion, based only on consideration of the remedial nature *201of welfare legislation, that this petitioner must be treated as having been eligible for benefits during a time prior to his submission of proof of his eligibility. The majority’s order is good-natured, but in my view, it disregards DPW’s regulation and DPW’s interpretation of its regulation, to both of which we should give deference.